PER CURIAM.
In City of St. Petersburg v. Hackman, 672 So.2d 42 (Fla. 2d DCA 1996), we reversed the final judgment that was the basis for the attorney’s fee award contested in this appeal. As such, pursuant to Florida Rule of Appellate Procedure 9.315(b), we summarily reverse the award of attorney’s fees to the Hackmans based upon that judgment and remand for further proceedings. See Dyser Plumbing Co. v. Ross Plumbing & Heating, Inc., 515 So.2d 250 (Fla. 2d DCA 1987).
Reversed and remanded.
THREADGILL, C.J., and PATTERSON and ALTENBERND, JJ., concur.